 


114 HR 1931 IH: American Land Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1931 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2015 
Mr. Poe of Texas (for himself, Mr. Sam Johnson of Texas, and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of the Interior and the Secretary of Agriculture to sell certain Federal land, to direct that the proceeds of such sales be applied to reduce the Federal budget deficit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Land Act. 2.Authorization to sell land (a)AuthorizationFor each of fiscal years 2016 through 2021, subject to valid existing rights, the Secretary of the Interior or the Secretary of Agriculture, as the case may be, shall offer for competitive sale by auction to eligible entities all right, title, and interest, to the extent provided in subsection (b)(2), in and to the following: 
(1)Eight percent of the Federal land managed by the Bureau of Land Management. (2)Eight percent of the National Forest System land. 
(b)Terms and conditions 
(1)Configuration of landThe Secretary concerned— (A)shall configure the land to be sold to maximize marketability or achieve management objectives; and 
(B)may prescribe such terms and conditions on the land sales authorized by this Act as the Secretary deems in the public interest. (2)Mineral rightsFor each fiscal year, the Secretary concerned may include in the sale of land under subsection (a) the mineral rights to such land for not more than 50 percent of the total acreage sold under subsection (a) by that Secretary, if the Secretary determines that such inclusion is likely to maximize marketability. 
(c)Eligible entityFor the purposes of this Act, the term eligible entity means— (1)a citizen of the United States; or 
(2)a corporation or partnership created or organized in the United States or under the laws of the United States or of any State of the United States. 3.Proceeds from the sale of landAll proceeds from the sale of land under this Act shall be deposited into the Highway Trust Fund. 
 
